Citation Nr: 0618224	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C.A. § 1702 (West 2002).

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability due to 
service-connected disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  Schizophrenia was not manifest in service and is 
unrelated to service.  

2.  Schizophrenia was not manifest within 2 years of service 
discharge.  

3.  Service connection is in effect for asthma which is rated 
as 10 percent disabling.  

4.  Service-connected asthma does not preclude all forms of 
substantially gainful employment given the veteran's 
education and prior work experience.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
schizophrenia are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria to establish service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment under 38 U.S.C.A. § 1702 (West 2002) are not met.  
38 U.S.C.A. § 1702 (West 2002).

3.  The criteria to establish a total rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16(a), (b) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Service connection can be granted for schizophrenia (a 
psychosis), if it is incurred or aggravated in service or 
manifest to a degree of 10 percent within one year of service 
discharge.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).  38 U.S.C.A. § 1702 
permits awards of Chapter 17 (medical care) benefits to any 
veteran of the Persian Gulf War who developed an active 
psychosis within 2 years after service discharge.  

However, the preponderance of the evidence indicates that 
schizophrenia was not manifest in service or within 2 years 
after service and that it is unrelated to service.  For these 
reasons, regular service connection benefits or treatment 
benefits under 38 U.S.C.A. § 1702 are not warranted.

While the veteran has indicated that he had psychiatric 
symptoms and treatment in service, his service medical 
records - which are considered more reliable because they 
were compiled at the time -- contain no mention of psychosis.  
In fact, at the time of dental treatment in April 1992 and 
April 1993 -- the latter just 10 days before service 
discharge -- the veteran denied having ever had nervous 
symptoms.  The first objective and credible evidence of 
psychosis was in September 1995, more than 2 years after 
service, and the preponderance of the evidence of record 
indicates that it was not incurred or aggravated in service 
or manifest within 2 years after service discharge.  

The September 1995 hospital reports indicate that the veteran 
was put on medication on admission, for agitation for 3 days.  
Additionally, in October 1995, the veteran reported that he 
had gone to school for 2 years after service and had worked 
off and on during the time he had been attending school.

Moreover, the veteran filed claims for service connection for 
asthma and foot problems in July 1993, and started receiving 
compensation for asthma in August 1993, yet he did not file a 
claim for service connection for a psychosis before 1996.  
There is no apparent reason why the veteran would not have 
filed a claim for psychosis also in July 1993, or why a 
psychosis was not noticed on VA examination in April 1995, if 
he had had one then and had been treated for it in since 
service as he later asserted.  Additionally, the April 1995 
VA examiner's description of the veteran was that he was 
young and comfortable in appearance. 

The veteran also requests service connection for 
schizophrenia based on presumptive service connection 
provisions for qualifying disability where, as here, there 
has been qualifying service in Southwest Asia.  However, 
there is no evidence of a qualifying chronic disability.  
Schizophrenia has been diagnosed.  Therefore, such 
provisions, of 38 U.S.C.A. § 1117 (West 2002) and 
38 C.F.R. § 3.317 (2005), do not permit an allowance.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

TDIU

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service- connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection is in effect only for asthma, which is 
rated as 10 percent disabling and which a May 1999 VA 
examiner described as moderately disabling at worst.  The 
veteran does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
The provisions of 38 C.F.R. § 4.16(b) are for consideration 
because 38 C.F.R. § 4.16(b) provides for referral of cases 
for extra-schedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. Id.

In this case, the evidence shows that the veteran is 
unemployed.  However, he graduated from high school and has 3 
additional years of college level education at a culinary 
arts school and has worked as a cook and a chef.  While there 
are manifestations of the veteran's asthma which cause 
impairment, the veteran attributes his unemployability to a 
combination of foot, back, knee, breathing, and psychiatric 
problems, and mainly to his psychosis.  He stated that he 
stopped working after he felt that people were focusing on 
him.  No medical evidence indicates that he is unemployable 
due to his service-connected asthma alone, and the May 1999 
examiner indicated that his asthma was, at most, moderately 
disabling.  The totality of the medical evidence supports the 
conclusion that the veteran is not unemployable based upon 
his service-connected asthma disability alone.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to a TDIU. 38 
C.F.R. § 4.16 (2005).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in January 2002, June 2002, March 
2004, and August 2004 letters and in the April 2003 and 
October 2005 supplemental statements of the case, wherein 
38 C.F.R. § 3.159 (2005) was given.  The Board acknowledges 
that these documents were sent to the veteran after the 1999 
decisions that are the basis for this appeal.  In this case, 
however, the unfavorable RO decisions that are the basis of 
this appeal were already decided - and appealed -- by the 
time the current section 5103(a) notice requirement was 
enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided prior to transfer and certification of the case to 
the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims is harmless, as service connection 
has been denied.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date for a TDIU is 
harmless, as a TDIU has been denied and the claim for service 
connection for asthma was established long ago.  Id.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA has obtained service medical 
records, VA medical records, private medical records, records 
from Social Security Administration, and lay statements.  
Concerning schizophrenia, there is no competent evidence of 
disease in service or manifesting during applicable 
presumptive periods.  Therefore, the Board concludes that 
examination for this disability is not necessary to decide 
these claims.  Additionally, there is adequate evidence of 
record to decide the TDIU claim.  A VA examination for asthma 
was conducted in 1999.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C.A. § 1702 is denied.

Entitlement to a total rating for compensation purposes based 
upon individual unemployability due to service-connected 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


